         Case 9:18-cv-00184-DLC Document 91 Filed 08/13/20 Page 1 of 2



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                            MISSOULA DIVISION


  SHARON TEAGUE and RANDALL
  TEAGUE, Individually, and in their                 CV 18–184–M–DLC
  official capacity as Co-Personal
  Representatives of the ESTATE OF
  MARK RANDALL TEAGUE,                                ORDER

                        Plaintiffs,

  vs.

  REMINGTON ARMS COMPANY,
  LLC, REMINGTON OUTDOOR
  COMPANY, INC., SPORTING
  GOODS PROPERTIES, INC., E.I. DU
  PONT DE NEMOURS & COMPANY,
  DOES A TO K,

                        Defendants.

        Pursuant to this Court’s Order of July 29, 2020, the parties have filed status

reports indicating their positions regarding the effect of the Remington Defendants’

recently filed bankruptcy proceedings. Defendants ask the Court to stay this

matter against all Defendants, including those that are not parties to the bankruptcy

proceedings. (Doc. 89.) Plaintiffs request that the Court stay proceedings for

120–150 days while they determine whether a stay is, in fact, appropriate. (Doc.

90.)


                                          -1-
         Case 9:18-cv-00184-DLC Document 91 Filed 08/13/20 Page 2 of 2



      The Court agrees that the Plaintiffs should have an opportunity to determine

whether this matter must be stayed in its entirety. However, it will not order

production of discovery materials in this matter at this time. To the degree that

Plaintiffs require information and documents that have not already been produced,

the Court anticipates that they will have an opportunity to do so informally or

through the bankruptcy proceedings without necessitating any action by this Court.

      Accordingly, IT IS ORDERED that the trial set for October 5, 2020, the

status conference set for August 14, 2020, and all related deadlines are VACATED,

to be reset upon the lifting of the stay.

      IT IS FURTHER ORDERED that each party shall file a status report on or

before December 14, 2020. In its report, each party shall set forth its position on

whether this case can and should proceed in part.

      IT IS FURTHER ORDERED that all pending motions are DENIED, subject

to renewal upon the lifting of the stay.

      DATED this 13th day of August, 2020.




                                            -2-
